DETAILED ACTION
This Office action is regarding Applicant's claims filed 16 December 2020 to a prior Office action.  Claims 1-28 are pending.  
This Office Action is an Allowance after a Final Rejection.  
Allowable Subject Matter
Claims 1-28 are allowed, as presented on 16 December 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claim 1, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claim 1 of:
“a first query obtainer configured to obtain the first query from the user device, the first query defining requirements for the user-requested data;
a second query determiner configured to determine a second query, based on the first query, for obtaining the terminal data from the data providing terminal, the second query including a data attribute, the second query configured to enable the data providing terminal to identify the terminal data based on the first query and to identify the user-requested data that satisfy the requirements based on the data attribute; and
a server transmitter configured to transmit the second query to the data providing terminal, and
a terminal receiver configured to receive the second query transmitted from the server; a data obtainer configured to obtain the terminal data from the data providing terminal by executing the second query; and
a terminal transmitter configured to transmit the terminal data to at least one of the server, the user device and a device identified by the second query”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1/10/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161